United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 96-3500
                                   ___________

St. Paul Fire and Marine           *
Insurance Company,                 *
                                   *
           Appellant,              *
                                   *      Appeal from the United States
      v.                           *      District Court for the
                                   *      District of Minnesota.
Pharmacists Mutual Insurance       *           [UNPUBLISHED]
Company, an Iowa corporation,      *
                                   *
           Appellee.               *
                              ___________

                    Submitted:     March 13, 1997

                         Filed:    April 3, 1997
                                   ___________

Before WOLLMAN and BEAM, Circuit Judges, and REASONER,1 District
      Judge.
                               ___________


PER CURIAM.


     This is an appeal from the summary judgment entered by the district
court2 dismissing St. Paul Fire and Marine Insurance Company’s claim
against   Pharmacists   Mutual    Insurance   Company   for   contribution   to   a
settlement.




     1
      The HONORABLE STEPHEN M. REASONER, Chief Judge, United States
District Court for the Eastern District of Arkansas, sitting by
designation.
     2
      The Honorable David S. Doty, United States District Judge for
the District of Minnesota.
     Having considered the arguments and briefs of the parties and having
concluded than an extended opinion would have no precedential value in this
diversity case, we affirm the judgment on the basis of the district court’s
thorough, well-reasoned memorandum opinion.   See 8th Cir. Rule 47B.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-